Case 1:16-cv-09517-LAK-KHP Document 194-1 Filed 03/08/19 Page 1 of 2




            EXHIBIT
                              A
              Case 1:16-cv-09517-LAK-KHP Document 194-1 Filed 03/08/19 Page 2 of 2

                                                                        ERRATA SIITET
                                                                  VERITEXtr LEGAI SOLUTIONS
                                                                    330 OI,D COUNTRY ROAD
                                                                  MTNEOLA, NEW YORK 11501
                                                                        s16-604-2400
                                        NA},IE        OF      Kleeberg'r et al" . v. Eber,
                                                            CASE   :                                         et aa
                                        NAI',18       OE. DEPONENT:Lester Eber
                                        DATE          OF DEPOSIIIION: Januarl' 24, 2019

PAGE    I,INE s                  CHANGE                                              RE.A,SON

6B      L9                       Yes                                                 Money advanced by                    Southern       to    Eber
                                                                                     Companies was used                   to pay         off   Eber
                                                                                     Corqpanies' debts ,
                                                                                     c outhern advanced more than $3M to the Eber
59      22                       Yes
                                                                                     Companies for their debts '
'10     76                       No                                                  John Ryan was no longer working for EWLC
                                                                                     in 2007, so he woufd not have been shown
                                                                                     the consulting agreement.
720     20                       "That's, correct, but                   mY lawYer   Clari-fy testimony.
                                 made an error in drafting the
                                 affi-davit. "
t22     B                        "I can't explain that to You. MY Clarify testimony.
                                 lawver prepared this document."
136     16-     1B               "I consulted with mY lawYers and Clarify testimony.
                                 then decided to do so."
139     11                       "f consulted with mY lawYers and                    Clarify testimony
                                 then decided to do so."
140     24-25                    "f consulted    th my lawyers and                   Clarify testimony
                                 then decided to do so."
165      6-'7                    "I consulted with Mr, Gumaer and                    Clarify testimony
                                 then decided to do so."
178     8-9,          12         "f consulted with mY lawYers and                    Clarify testimony
                                 then decided to do so."
LB0      t4                      "It was to terminate the pension                    Clarify testimony
                                 plan retroactivelY. "
206      9-10                    "I consulted with mY lawYers and                    Clarify testimony
                                 then decided to do so."
247      6-1                     "I consul-ted with my lawYers and                   Clarify testimony
                                 then decided to do so."
244      t"   6- 19              "T consulted with mY lawYers and                    Clarlfy testimony.
                                 then decided to do so."
246      19                      "Southern"                                          Should be keep "southern" out of the State
                                                                                     not "Eder",
260      16                      "f do not recall                                    Letter from Gumaer to me was not disc l-osed
                                                                   "'                to   Wendv
264      9-1"1                   Yes                                                 I paid the attorneys and the attorneys
                                                                                     allocated the $37, 500. 00 to me.        MY
                                                                                     commitment to reimburse the company was the
                                                                                     consideration for the stock.
29"1     4-5                     "f also discussed the                  201 2        Recal]ed discuss ion with Dan Kleeberg
                                 assignment- in l-ieu of
                                 foreclosure with Dan Kleeberg."
  :ii'-\{ .,t
       {/}4 L}.t/          i/
                                 61"t
                                ,{ Yt
                                        -   n   l   (:' u * \"/
                                                           "'                                   w_ *(.*Lester           Eber
Subscribed and sworn to before                                          me
this   I   day of March, 2At9.
                                                                                                    AGATA TAHANTOLA
                                                                                                   Notary Public, State of Connecticut
                                                                                                  My Commission Expires Oct. 31, p022


                  N              ry Public
